Exhibit 10.1

LOAN MODIFICATION AGREEMENT

This LOAN MODIFICATION AGREEMENT (hereinafter, this “Agreement”) is made this
24th day of June, 2011 by and among:

RBS CITIZENS, N.A., successor by merger with Citizens Bank of Massachusetts
(hereinafter, the “Lender”), a national banking association with an office
located at 28 State Street, Boston, Massachusetts 02109;

CYBEX INTERNATIONAL, INC (hereinafter, the “Borrower”), a New York corporation
with its principal office located at 10 Trotter Drive, Medway, Massachusetts
02053; and

CYBEX INTERNATIONAL UK LIMITED (hereinafter, the “Guarantor”), a United Kingdom
corporation with its principal office located at Oak Tree House, Atherstone
Road, Measham, Derbyshire, DEI2 7EL, England.

Background

Reference is made to certain loan arrangements entered into by and between the
Borrower, the Guarantor, and the Lender, evidenced by, among other things, the
documents, instruments, and agreements set forth on Schedule l attached hereto
and incorporated herein by reference (hereinafter, collectively, together with
all other documents, instruments, and agreements executed in connection
therewith or related thereto, the “Loan Documents”).

The Borrower and the Guarantor (hereinafter, collectively, jointly, and
severally, the “Obligors”) have requested that the Lender modify certain terms
and conditions of the Loan Documents, and the Lender has agreed to do so, but
only upon the terms and conditions expressly set forth herein. Capitalized terms
used herein and not otherwise defined herein shall have the meanings set forth
in the Credit Agreement.

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, it is hereby agreed by and between the Obligors
and the Lender as follows:

Acknowledgment of Indebtedness

 

1. The Obligors each hereby acknowledge and agree that, in accordance with the
terms and conditions of the Loan Documents, they are jointly and severally
liable to the Lender as follows:

 

  a. Owed under the Revolving Credit Note as of June 15, 2011:

 

Principal

   $ 0.00   

Interest

   $ 0.00      

 

 

 

Total

   $ 0.00   



--------------------------------------------------------------------------------

  b. Owed under the Term Note as of June 15, 2011:

 

Principal

   $ 10,963,333.49   

Interest

   $ 10,651.36      

 

 

 

Total

   $ 10,973,984.85   

 

  c. For all amounts now due, or hereafter coming due, to the Lender under or in
connection with any credit card agreements, letters of credit (including,
without limitation, that certain Irrevocable Standby Letter of Credit Number
S908211 issued by the Lender on June 3, 2011 for the benefit of Natalie Barnhard
and Phillips Lytle in the amount of up to $8,000,000.00), banker’s acceptances,
automated clearinghouse agreements, cash management agreements, deposit account
agreements, or similar account agreements or arrangements and/or under any hedge
or swap agreements, including, without limitation, the Hedging Contracts.

 

  d. For all interest accruing upon the principal balances of the Notes from and
after June 15, 2011, and for all fees, costs, expenses, and costs of collection
(including attorneys’ fees and expenses) heretofore or hereafter accruing or
incurred by the Lender in connection with the Loan Documents, including, without
limitation, all reasonable attorneys’ fees and expenses incurred in connection
with the negotiation, preparation, and enforcement of this Agreement and all
documents, instruments, and agreements required in connection herewith or
related hereto.

Hereinafter, all amounts set forth in this Paragraph 1 and all amounts owed
under this Agreement shall be referred to collectively as the “Obligations.”

Waiver of Claims

 

  2. The Obligors hereby acknowledge and agree that they have no offsets,
defenses, claims, or counterclaims against the Lender or the Lender’s officers,
directors, employees, attorneys, representatives, agents, predecessors, parent,
subsidiaries, shareholders, affiliates, successors, and assigns (hereinafter,
collectively, the “Lender Parties”) with respect to the Obligations, the Loan
Documents, or otherwise, and that if the Obligors, or any one of them, now have,
or ever did have, any offsets, defenses, claims, or counterclaims against the
Lender Parties, or any one of them, whether known or unknown, at law or in
equity, from the beginning of the world through this date and through the time
of execution of this Agreement, all of them are hereby expressly WAIVED, and the
Obligors each hereby RELEASE the Lender Parties from any liability therefor.

Ratification of Loan Documents; Cross-Collateralization;

Cross-Guaranty; Cross-Default; Further Assurances

 

  3. The Obligors:

 

  a. Hereby acknowledge and agree that this Agreement shall constitute a Loan
Document for all purposes;

 

2



--------------------------------------------------------------------------------

  b. Hereby ratify, confirm, and reaffirm all and singular the terms and
conditions of the Loan Documents. The Obligors further acknowledge and agree
that except as specifically modified in this Agreement, all terms and conditions
of the Loan Documents shall remain in full force and effect;

 

  c. Hereby ratify, confirm, and reaffirm that (i) the obligations secured by
the Loan Documents include, without limitation; the Obligations, and any future
modifications, amendments, substitutions, or renewals thereof, (ii) all
collateral, whether now existing or hereafter acquired, granted to the Lender
pursuant to the Loan Documents, or otherwise, shall secure all of the
Obligations until the full, final, and indefeasible payment of the Obligations,
and (iii) the occurrence of a Default and/or Event of Default under any Loan
Document, shall constitute a Default and an Event of Default under all of the
Loan Documents, it being the express intent of the Borrower that all of the
Obligations be fully cross-collateralized, cross-guaranteed, and
cross-defaulted.

 

  d. Shall, from and after the execution of this Agreement, execute and deliver
to the Lender whatever additional documents, instruments, and agreements that
the Lender may reasonably require in order to correct any document deficiencies,
or to vest or perfect the Loan Documents and the collateral granted therein more
securely in the Lender and/or to otherwise give effect to the terms and
conditions of this Agreement.

Conditions Precedent

 

  4. The Lender’s agreements, as contemplated herein, shall not be effective
unless and until each of the following conditions precedent have been fulfilled,
all as determined by the Lender in its sole and exclusive discretion:

 

  a. The Lender shall have received, in good and collected funds, the
Modification Fee as required by Paragraph 6 hereof;

 

  b. The Lender shall have received, in good and collected funds, reimbursement
of estimated costs and expenses incurred by the Lender as required by Paragraph
7 hereof;

 

  c. All action on the part of the Obligors necessary for the valid execution,
delivery, and performance by the Obligors of this Agreement shall have been duly
and effectively taken and evidence thereof satisfactory to the Lender shall have
been provided to the Lender; and

 

  d. This Agreement shall be executed and delivered to the Lender by the parties
thereto, shall be in full force and effect and shall be in form and substance
satisfactory to the Lender in its sole and exclusive discretion.

 

3



--------------------------------------------------------------------------------

Modifications to Loan Documents

 

  5. From and after the effectiveness of this Agreement, the Loan Documents are
hereby modified as follows:

 

  a. Amendment to Revolving Credit Note. The Revolving Credit Note is hereby
amended by deleting the date “July 2, 2011” where it appears in the first
paragraph thereof and inserting the date “July 6, 2012” in its place.

 

  b. Amendment to Credit Agreement: The Credit Agreement is hereby amended by
deleting the date “July 2, 2011” where it appears in the definition of Revolving
Credit Termination Date set forth in Section 1.1 thereof and inserting the date
“July 6, 2012” in its place.

Modification Fee

 

  6. Modification Fee. In consideration of the Lender’s agreements set forth
herein, the Obligors shall pay the Lender a fee (hereinafter, the “Modification
Fee”) in the amount of $10,000.00. The Modification Fee shall be: (a) fully
earned as of the date of the execution of this Agreement, (b) retained by the
Lender as a fee and not applied in reduction of any other Obligations, and
(c) paid to the Lender on or before the execution of this Agreement.

Costs and Expenses

 

  7. On or before the date hereof, the Obligors shall pay the Lender $8,000.00
in reimbursement for the estimated unreimbursed costs, expenses, and costs of
collection (including attorneys’ fees and expenses) incurred by the Lender
through June 22, 2011 in connection with the protection, preservation, and
enforcement by the Lender of its rights and remedies under the Loan Documents
and/or this Agreement including, without limitation, the negotiation and
preparation of this Agreement.

 

  8. The Obligors shall hereafter reimburse the Lender on demand for any and all
unreimbursed costs, expenses, and costs of collection (including attorneys’ fees
and expenses) heretofore or hereafter incurred by the Lender in connection with
the protection, preservation, and enforcement by the Lender of its rights and
remedies under the Loan Documents and/or this Agreement including, without
limitation, the negotiation and preparation of this Agreement.

Authorization to Debit Accounts

 

  9. The Lender shall be entitled (but not required) to debit any operating or
deposit account of the Obligors to collect all fees, costs, and expenses
(including but not limited to attorneys’ fees and expenses) to which the Lender
may be entitled pursuant to this Agreement or any of the other Loan Documents.

 

4



--------------------------------------------------------------------------------

Representations, Warranties, and Covenants

 

  10. The Obligors hereby represent, warrant, and covenant to the Lender as
follows:

 

  a. The execution and delivery of this Agreement by the Obligors and the
performance by the Obligors of their respective obligations and agreements under
this Agreement are within the authority of the Obligors, have been duly
authorized by all necessary corporate proceedings on behalf of the Obligors, and
do not and will not contravene any provision of law, statute, rule or regulation
to which the Obligors (or any of them) are subject or, if applicable, the
Obligors’ charter, other organization papers, by-laws, or any stock provision or
any amendment thereof or of any agreement or other instrument binding upon any
of the Obligors.

 

  b. This Agreement and the other Loan Documents constitute legal, valid, and
binding obligations of the Obligors, enforceable in accordance with their
respective terms.

 

  c. No approval or consent of, or filing with, any governmental agency or
authority is required to make valid and legally binding the execution, delivery
or performance by the Obligors of this Agreement or any of the other Loan
Documents.

 

  d. The Obligors have performed and complied in all material respects with all
terms and conditions herein required to be performed or complied with by the
Obligors prior to or at the time hereof, and as of the date hereof, no Default
or Event of Default has occurred and is continuing under any of the Loan
Documents.

 

  e. The representations and warranties contained in the Loan Documents were
true and correct in all material respects at and as of the date made and are
true and correct as of the date hereof, except to the extent of changes
resulting from transactions specifically contemplated or specifically permitted
by this Agreement and the other Loan Documents, changes which have been
disclosed in writing to the Lender on or prior to the date hereof and changes
occurring in the ordinary course of business that singly or in the aggregate are
not materially adverse, and except to the extent that such representations and
warranties relate expressly to an earlier date.

 

  f. The Borrower currently has no commercial tort claims (as such term is
defined in the Uniform Commercial Code) and hereby covenant and agree that in
the event the Borrower shall hereafter hold or acquire a commercial tort claim,
the Borrower shall immediately notify the Lender of the particulars of such
claim in writing and shall grant to the Lender a security interest therein and
in the proceeds thereof, upon such terms and documentation as may be
satisfactory to the Lender.

 

  g. The Obligors have read and understand each of the terms and conditions of
this Agreement and that they are entering into this Agreement freely and
voluntarily, without duress, after having had an opportunity for consultation
with independent counsel of their own selection, and not in reliance upon any
representations, warranties, or agreements made by the Lender and not set forth
in this Agreement.

 

5



--------------------------------------------------------------------------------

Waivers

 

  11. Non-Interference. From and after the occurrence of any Event of Default,
the Obligors agree not to interfere with the lawful exercise by the Lender of
any of its rights and remedies. The Obligors further agree that they shall not
seek to distrain or otherwise hinder, delay, or impair the Lender’s efforts to
realize upon any collateral granted to the Lender or otherwise enforce its
rights and remedies pursuant to this Agreement and/or the other Loan Documents.
The provisions of this Paragraph shall be specifically enforceable by the
Lender.

 

  12. Jury Trial. The Obligors and the Lender hereby make the following waiver
knowingly, voluntarily, and intentionally, and understand that the other, in
entering into this Agreement, is relying on such a waiver: THE OBLIGORS AND THE
LENDER EACH HEREBY IRREVOCABLY WAIVE ANY PRESENT OR FUTURE RIGHT TO A JURY IN
ANY TRIAL OF ANY CASE OR CONTROVERSY IN WHICH THE OTHER BECOMES A PARTY (WHETHER
SUCH CASE OR CONTROVERSY IS INITIATED BY OR AGAINST SUCH PARTY OR IN WHICH SUCH
PARTY IS JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF,
OR IS IN RESPECT OF, ANY RELATIONSHIP BETWEEN THE OBLIGORS, OR ANY OTHER PERSON,
AND THE LENDER.

Entire Agreement

 

  13. This Agreement shall be binding upon the Obligors and the Obligors’
respective employees, representatives, successors, and assigns, and shall inure
to the benefit of the Lender and the Lender’s successors and assigns. This
Agreement incorporates all of the discussions and negotiations between the
Obligors and the Lender, either express or implied, concerning the matters
included herein and in such other documents, instruments, and agreements, any
statute, custom, or usage to the contrary notwithstanding. No such discussions
or negotiations shall limit, modify, or otherwise affect the provisions hereof.
No modification, amendment, or waiver of any provision of this Agreement, or any
provision of any other document, instrument, or agreement between the Obligors
and the Lender shall be effective unless executed in writing by the party to be
charged with such modification, amendment, or waiver, and if such party be the
Lender, then by a duly authorized officer thereof.

Construction of Agreement

 

  14. In connection with the interpretation of this Agreement:

 

  a. All rights and obligations hereunder, including matters of construction,
validity, and performance, shall be governed by and construed in accordance with
the law of the Commonwealth of Massachusetts and is intended to take effect as a
sealed instrument.

 

6



--------------------------------------------------------------------------------

  b. The captions of this Agreement are for convenience purposes only, and shall
not be used in construing the intent of the Lender and the Obligors under this
Agreement.

 

  c. This Agreement is not intended to, nor shall it be construed to, replace or
supersede any prior amendments and/or modifications to the Loan Documents but is
intended to be supplemental thereto. However, in the event of any express
inconsistency between the provisions of this Agreement and any other document,
instrument, or agreement entered into by and between the Lender and the
Obligors, the provisions of this Agreement shall govern and control.

 

  d. The Lender and the Obligors have prepared this Agreement with the aid and
assistance of their respective counsel. Accordingly, it shall be deemed to have
been drafted jointly by the Lender and the Obligors and shall not be construed
against either the Lender or the Obligors.

Illegality or Unenforceability

 

  15. Any determination that any provision or application of this Agreement is
invalid, illegal, or unenforceable in any respect, or in any instance, shall not
affect the validity, legality, or enforceability of any such provision in any
other instance, or the validity, legality, or enforceability of any other
provision of this Agreement.

Counterparts

 

  16. This Agreement may be executed in multiple identical counterparts
(including by facsimile or e-mail transmission of an adobe file format document
(also known as a PDF file)), each of which when duly executed shall be deemed an
original, and all of which shall be construed together as one agreement. This
Agreement will not be binding on or constitute evidence of a contract between
the parties hereto until such time as a counterpart has been executed by such
party and a copy thereof is delivered to each other party to this Agreement.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Loan Modification Agreement has been executed as of the
date first set forth above.

 

RBS CITIZENS, NA, successor by merger with Citizens Bank of Massachusetts    
CYBEX INTERNATIONAL, INC. By:  

/s/ Gregory R.D. Clark

    By:  

/s/ Arthur W. Hicks, Jr.

  duly authorized       duly authorized Name:   Gregory R.D. Clark     Name:  
Arthur W. Hicks, Jr. Title:   SVP     Title:   President       CYBEX
INTERNATIONAL UK LIMITED       By:  

/s/ Arthur W. Hicks, Jr.

        duly authorized       Name:   Arthur W. Hicks, Jr.       Title:  
Director

[Signature Page to Loan Modification Agreement]

 

8



--------------------------------------------------------------------------------

Schedule 1

Loan Documents

 

  1. Loan Agreement dated October 17, 2006 (hereinafter, as modified and in
effect, the “Loan Agreement”) by and between the Borrower and the Lender;

 

  2. Ratification of Loan Agreement dated June 28, 2007 by and between the
Borrower and the Lender;

 

  3. Commercial Promissory Note dated June 28, 2007 (hereinafter, as modified
and in effect, the “Term Note”, and together with the Revolving Credit Note,
collectively, the “Notes”) made by the Borrower payable to the Lender in the
original principal amount of $13,000,000.00;

 

  4. Credit Agreement dated July 2, 2008 (hereinafter, as amended and modified
and in effect, the “Credit Agreement”) by and between the Borrower and the
Lender;

 

  5. Amendment No. 1 to Credit Agreement dated as of August 31, 2008 by and
between the Borrower and the Lender;

 

  6. Revolving Credit Note dated July 2, 2008 (hereinafter, as modified and in
effect, the “Revolving Credit Note”) made by the Borrower payable to the Lender
in the original maximum principal amount of $15,000,00000;

 

  7. Mortgage, Security Agreement and Assignment dated as of June 28, 2007
granted by the Borrower in favor of the Lender encumbering the real property
located in Owatonna, Minnesota more particularly described therein (hereinafter,
the “Minnesota Property”);

 

  8. Oil and Hazardous Materials Indemnification Agreement dated June 28, 2007
made by the Borrower and the Guarantor in favor of the Lender with respect to
the Minnesota Property;

 

  9. Collateral Assignment of Interest in Licenses, Permits and Agreements dated
June 28, 2007 granted by the Borrower in favor of the Lender;

 

  10. Security Agreement (Accounts Receivable and Inventory) dated July, 2008
(hereinafter, as modified and in effect, the “Security Agreement”) by and
between the Borrower and the Lender;

 

  11. Guaranty dated as of July 2, 2008 executed and delivered by the Guarantor
to the Lender, pursuant to which the Guarantor unconditionally guaranteed the
due payment and performance of all obligations of the Borrower to the Lender;

 

  12. ISDA Master Agreement dated as of June 29, 2006 by and between the
Borrower and the Lender and all schedules, exhibits, addenda, and/or riders
related thereto;

 

  13. Modification Agreement dated as of May 4, 2009 by and among the Borrower,
the Guarantor, and the Lender, as modified and in effect;



--------------------------------------------------------------------------------

  14. Second Modification Agreement dated as of August 13, 2009 by and among the
Borrower, the Guarantor, and the Lender;

 

  15. Third Modification Agreement dated as of July 24, 2010 by and among the
Borrower, the Guarantor, and the Lender; and

 

  16. Loan Modification Agreement dated March 31, 2011 by and among the
Borrower, the Guarantor and the Lender.